Citation Nr: 1826858	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

3. Entitlement to an effective date prior to December 6, 2012 for the assignment of a 20 percent disability rating for residuals of right ankle injury to include degenerative arthritis.

4. Entitlement to a disability rating in excess of 10 percent prior to December 6, 2012, and in excess of 20 percent from December 6, 2012 to May 16, 2013, for residuals of right ankle injury to include degenerative arthritis.

5. Entitlement to a disability rating in excess of 30 percent from July 1, 2013 for residuals of right ankle injury to include degenerative arthritis.



REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board is aware that the RO has characterized the Veteran's claim for increased disability ratings for the right ankle as being on appeal from a September 2013 rating decision.  However, the Board finds imaging reports from the Sioux Falls VA Medical Center (VAMC) submitted by the Veteran in January 2013, and a statement from the Veteran in May 2013 indicating recent surgery on his right ankle, constitute new and material evidence received prior to the expiration of the appeal period for the April 2012 rating decision, and therefore were filed in connection with the Veteran's August 2010 claim for an increased disability rating for his service-connected right ankle disability.  38 C.F.R. § 3.156(b) (2017); see also May 2012 notification letter regarding the April 2012 rating decision.  Accordingly, the April 2012 rating decision did not become final, and the right ankle claim is on appeal from that rating decision.

In a September 2013 rating decision, the RO granted a temporary 100 percent disability rating for the right ankle disability from May 17, 2013 to June 30, 2013 based on surgical treatment necessitating convalescence.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claims for increased disability ratings for the right ankle are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a disability rating in excess of 30 percent from July 1, 2013 for the right ankle disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current right hip and right knee disabilities were caused by his service-connected right ankle disability.

2. It is factually ascertainable that the Veteran's right ankle disability was manifested by marked limited motion as of January 31, 2012.

3. Prior to January 31, 2012, the Veteran's right ankle disability was manifested by no more than moderate limited motion, and from January 31, 2012 to May 16, 2013, the Veteran's right ankle disability was manifested by marked limited motion, but ankylosis was not shown.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, service connection for a right hip disability as secondary to the Veteran's service-connected residuals of right ankle injury to include degenerative arthritis is warranted.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. Resolving doubt in favor of the Veteran, service connection for a right knee disability as secondary to the Veteran's service-connected residuals of right ankle injury to include degenerative arthritis is warranted.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for an effective date of January 31, 2012 for entitlement to a 20 percent disability rating for residuals of right ankle injury to include degenerative arthritis have been met.  38 U.S.C. §§ 1155, 5101, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.71a, Diagnostic Code 5271 (2017).

4. The criteria for a disability rating in excess of 10 percent prior to January 31, 2012, and in excess of 20 percent from January 31, 2012 to May 16, 2013, for residuals of right ankle injury to include degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist regarding the claims of entitlement to increased disability ratings, and entitlement to an earlier effective date for the award of a 20 percent disability rating, for the service-connected right ankle disability.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Regarding entitlement to service connection for right hip and right knee disabilities, given the favorable disposition of the actions herein, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Right Hip and Right Knee: Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends his pain and limited motion in his service-connected right ankle has caused a limp, which has caused his current right hip and right knee disabilities.  See, e.g., December 2014 VA hip examination report.

Following a May 2013 surgery on his right ankle, the Veteran's VA treatment records indicate continued complaints of right ankle pain and limited motion of the right ankle.  Beginning in August 2014, the Veteran complained of increasing discomfort in his right hip, knee, and ankle.  See August 2014 VA nursing outpatient note.  The Veteran reported more right hip and knee pain with weightbearing.  See August 2014 VA primary care note.

In September 2014, the Veteran underwent an initial physical therapy assessment at Mercy Medical Center for right hip and knee pain.  The Veteran reported his in-service right ankle injury, and stated that over the years he began to walk funny.  The Veteran reported very limited motion in his right ankle which made going up and down stairs very difficult for him.  The physical therapist noted the Veteran ambulated with a right antalgic gait pattern, and had difficulty descending stairs because he did not have the available dorsiflexion in his right ankle, so he needed to have his right lower extremity in a partially externally rotated position for increased clearance of that extremity.  Limited range of motion in the right ankle, right knee, and right hip were noted upon exam, as well as significant muscle guarding and impaired strength.

In an October 20, 2014 note, the Mercy Medical Center physical therapist noted the Veteran continued to ambulate with an antalgic gait, and stated it appeared the limited range of motion of the Veteran's right ankle is likely the root cause for his right hip, knee, and ankle pain. 

In October 2014, the Veteran attended a VA orthopedic surgery consultation with physician's assistant J.L.D.  The Veteran complained of right ankle pain and severe right hip pain, with no recent injury.  Upon examination, the Veteran's right lateral hip was very tender with palpation and any motion.  The Veteran also experienced right ankle pain with any motion.  A January 2015 VA nursing outpatient note indicates the Veteran also continued to complain of right knee pain.  In January 2015, March 2015, and May 2015 the Veteran was seen again by J.L.D. regarding right ankle and right hip pain.  

The Veteran was afforded VA hip and knee examinations in December 2014.  The Veteran reported mild symptoms of right hip pain over time, but reported his right hip pain was worse since his May 2013 right ankle operation.  At that time the Veteran reported experiencing a limp because of the lack of mobility in his right ankle, and that his physical therapy for his ankle and hip did not provide any more motion, and his pain continued.  The Veteran reported his right knee pain was also worse since his right ankle surgery, and reported constant pain in the knee aggravated by walking, as well as difficulty on hills and going up stairs.  The December 2014 VA examiner opined it is less likely as not that the Veteran's right hip and right knee conditions are secondary to his service-connected right ankle condition.  The examiner explained that the Veteran's right ankle condition would result in a protected wight bearing on that side and a reduction in walking speed so that there would tend to be decreased force transmission overall throughout the right and left lower extremities.

In a May 2015 questionnaire, J.L.D. noted the Veteran's diagnosis of right hip pain with early degenerative joint disease.  The Veteran's medical history was reported as a long history of right ankle pain with gait changes that have now caused right hip pain.  The physician's assistant opined that it is at least as likely as not that the Veteran's right hip condition is related to his right ankle condition because his poor range of motion in his right ankle due to pain from his degenerative joint disease has caused his right hip pain.

In a May 2015 statement, the Veteran's representative stated that the Veteran reported J.L.D. focused on his right hip condition because that was the condition that was causing the Veteran the most significant problems at that time.  The representative contended that the existing medical evidence also supported a connection between the Veteran's right ankle and his right knee, as both VA and Mercy Medical Center treatment records showed the Veteran's right knee and hip pain have been treated together. 

In September 2015, a VA examiner reviewed the evidentiary record, and opined that it is less likely than not the Veteran's right hip disability is proximately due to or the result of his right ankle disability.  The examiner explained that the use of associated body components as a result of avoiding use of a painful or limited component is a natural compensation.  Whether the associated body part is capable of the increased load is a property of the other part.  It is not unusual for two joints to share properties in the same person, but one joint's disease does not "spread" to another or cause damage to it.  The examiner stated the condition of the right hip is due to something intrinsic to the right hip and not the right ankle.

In January 2016, the September 2015 VA examiner opined that his review of the medical record showed no evidence the Veteran's right ankle condition permanently aggravated the right hip and right knee conditions beyond their natural progression.  The examiner stated there is no clear evidence from a review of orthopedic literature to suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis, or shortening of the injured limb resulting in length discrepancy of more than 5 centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious Trendelenburg gait.  

In a February 2016 VA orthopedic surgery note, J.L.D. noted that he suspected the Veteran's right hip pain is secondary to his gait due to his right ankle pain.  An MRI indicated mild right hip degenerative changes with anterior acetabular labral tear.  

The Board finds the negative opinions of the December 2014, September 2015, and January 2016 VA examiners are outweighed by the opinions of the Veteran's treating medical practitioners.  Although the VA examiners reviewed the evidentiary record, and cited to medical principles in literature, the examiners did not discuss the reports and medical evidence of record specific to the Veteran regarding the changes in his gait due to his service-connected right ankle disability, and the Veteran's contentions that his right hip and knee symptoms were affected by the changes in his walking due to his ankle pain.  However, both the Veteran's treating VA orthopedic physician's assistant and his treating private physical therapist have noted the Veteran's history, observed and discussed the Veteran's right ankle, knee, and hip symptoms, and opined that the Veteran's right hip and knee are related to the Veteran's altered gait caused by his service-connected right ankle disability.

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected right ankle disability and his current right hip and right knee disabilities.  Accordingly, the Board finds that grants of service connection are warranted for right hip and right knee disabilities.  38 C.F.R. § 3.310.

Right Ankle: Increased Ratings and Earlier Effective Date

      Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Normal range of motion of the ankle is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Limited motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent disability rating is warranted for moderate limitation of motion, and a 20 percent disability rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees; or, in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees; or, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.

      Analysis

The Veteran's right ankle disability has been rated as 10 percent disabling prior to December 6, 2012, and 20 percent disabling as of December 6, 2012, under Diagnostic Code 5271.  The Veteran's claim for entitlement to a disability rating in excess of 30 percent from July 1, 2013 will be discussed in the Remand section, below.

In August 2010, the Veteran filed a claim seeing in increased disability rating for right ankle deterioration.

First, the Board finds that prior to January 31, 2012, the Veteran's service-connected right ankle disability was manifested by no more than moderate limited motion.  

During a September 2010 VA joints examination, the examiner diagnosed status post right ankle sprain.  The Veteran reported fairly constant symptoms in his right ankle, including pain rated as 3 out of 10 in severity, 8 out of 10 at worst.  The Veteran reported no precipitating factors, but alleviation with rest and elevation.  The Veteran reported performing all of his activities of daily living, and walking 5 miles a day as a mail carrier, but that he sometimes had difficulty walking up a hill.  Upon examination, the Veteran's right ankle had dorsiflexion to 12 degrees, and flexion to 45 degrees, with normal inversion and eversion.  There was no further loss of motion or objective signs of pain after three repetitions.  

At a May 2011 VA orthopedic surgery consultation, the Veteran reported his right ankle pain had gotten worse in recent years, and going up an incline was painful.  At that time, the Veteran had mild swelling of the right ankle, and slight limitation of dorsiflexion by 5 degrees.  X-rays indicated mild degenerative joint disease of the ankle, and a brace was prescribed.

The Board finds that although the Veteran's right ankle disability was manifested by limited motion, plantar flexion was at most limited to 45 degrees, and dorsiflexion was at most limited to 12 degrees.  Further, the Veteran indicated that despite his constant pain in his ankle, which did not have any precipitating factors, he was able to complete his activities of daily living and walk 5 miles a day at work, though he had some difficulty with hills.  Accordingly, the Board finds the totality of the evidence of record indicates the Veteran's right ankle disability was manifested by moderate limited motion.  As marked limitation of motion has not been shown, the criteria for a disability rating in excess of 10 percent prior to January 31, 2012 under Diagnostic Code 5271 have not been met.  Further, as ankylosis of the right ankle was not shown, the criteria for a disability rating in excess of 10 percent prior to January 31, 2012 under Diagnostic Code 5270 have not been met.  38 C.F.R. § 4.71a.

Next, the Board will afford the Veteran the benefit of reasonable doubt, and finds that as of January 31, 2012 it was factually ascertainable that the Veteran's right ankle disability was manifested by marked limitation of motion.  However, ankylosis of the right ankle was not shown.

During the January 31, 2012 VA ankle examination, the VA examiner diagnosed degenerative joint disease of the right ankle, and opined that arthritis is the result of the Veteran's service-connected right ankle injury.  The Veteran reported having difficulty walking up a hill, and decreased range of motion in the ankle, causing him to have to bend at the toes and not at the ankle.  The Veteran's reported main concern was that he was looking for more flexibility in the ankle, and felt he had a more pronounced step with his ankle because it did not bend like it should.  The Veteran reported he could not rate his pain because it depended on his walking on hills.  The Veteran described a constant pressure in the ankle and cramping starting behind the ankle, and occasionally he would have to stop when he was walking.  The Veteran stated he was previously sent to prosthetics for a brace, but that it did not provide mobility and was actually more restrictive, so he did not wear it.  The Veteran stated he did not use any assistive device, but "hobble[d] around."  

Upon examination, the January 2012 VA examiner reported plantar flexion to 20 degrees, and dorsiflexion to 20 degrees or greater, with no objective evidence of pain.  There was no further loss of motion on repetitive use.  The examiner reported the Veteran's functional impairment included less movement than normal, and the Veteran subjectively reported pain when he would be walking on a hill.  The Veteran stated he experienced flare-ups on hills.  The VA examiner reported no ankylosis.  Eversion and inversion testing was reported as negative.  Regarding the impact of the right ankle disability on the Veteran's ability to perform work activities, the examiner noted the Veteran's report his right ankle affected walking up hills.  

A July 2012 VA primary care note indicates the Veteran reported experiencing discomfort along the entire plantar surface on the right, worse at the end of the day.  Upon examination, the right ankle had decreased mobility with dorsiflexion.

In November 2012, the Veteran attended another VA orthopedic surgery consultation for his right ankle pain and stiffness.  It was noted that inserts and braces had provided minimal relief.  Upon examination, the Veteran had a prominent right ankle and limited flexion, but otherwise normal range of motion was reported.  A November 2012 MRI of the right ankle revealed degenerative changes about the lateral aspect of the tibiotalar joint with deep partial-thickness cartilage defects, mild bone marrow edema about the joint, and subchondral cyst formation as well as prominent spurs.  There were multiple ossific fragments without bone marrow edema within the fragments (consistent with a chronic finding), and some were likely intra-articular.  Second, a longitudinal split tear of the peroneus brevis tendon which does reconstitute distally was shown.  Finally, a prior tearing of the interosseous ligament and anterior tibiofibular ligament were shown.

In January 2013, the Veteran was evaluated at Core Orthopedics.  The Veteran reported severe pain on the lateral side of his right ankle, pain with walking, and a decrease in flexibility.  Physical examination revealed dorsiflexion to neutral, and his hindfoot was fairly flexible.

In a February 2013 letter, physician's assistant A.M. and Dr. J.D.W. of Core Orthopedics indicated the Veteran's x-rays as well as an MRI revealed a very large anterolateral spur.  As a result of this, he was continuing to have impingement symptoms every time he went into a dorsiflexion position, and he continued with pain.  The practitioner stated that due to his continued pain, prior injection, and continued difficulty ambulating, at that point in time a right ankle scope with an anterior tibial spur exostectomy would take off the spur that was impinging him and give him some further pain relief and improve his quality of life.

Later in February 2013, the Veteran was afforded another VA ankle examination.  The VA examiner diagnosed limited motion of the right ankle secondary to osteoarthritis.  The Veteran reported the pain in his ankle was now constant, as well as a constant pressure there.  The Veteran reported he now had difficulty walking on the ankle, as well as severe arthritis and a torn ligament.  The Veteran reported his current limitations as constant pain in his right ankle, and after he got off work he had to rest in a chair due to pain.  The Veteran reported working as a postal carrier, and that he had to cut back on his hours over the previous three to four months because of his ankles.  The Veteran reported trouble walking at night, and even trouble riding his bicycle.  The Veteran stated he has trouble walking up and down hills and stairs, but if it was flat ground he could walk just a few minutes, then had to rest or stop.  The Veteran reported his ankle symptoms interrupted everything he did on a daily basis.  The Veteran stated he was struggling to stay working, and his job had to change to a business route because he could not do a residential route because he could not walk up or down hills, reporting his right ankle just did not bend.  The Veteran reported a history of intermittent swelling of his right ankle, but mainly just decreased range of motion and increased pain, especially over the previous six months.

Upon examination, the February 2013 VA examiner stated the Veteran reported he did not have flare-ups because he said his right ankle pain was constant if he was up and walking on it, with some relief at night when he got off his feet.  Range of motion testing revealed plantar flexion to 15 degrees, with pain beginning at 15 degrees.  Dorsiflexion was to 5 degrees, with pain beginning at 5 degrees.  There was no further range of motion loss after repetitive use.  The examiner reported the Veteran's functional impairment as less movement than normal, excess fatigability, and pain on movement.  The examiner reported no ankylosis.  The examiner reported the right ankle disability affected the Veteran's ability to perform prolonged standing, walking up stairs and up hills.

On May 17, 2013, the Veteran underwent surgery on his right ankle at Core Orthopedics.

The Board finds that when the totality of the evidence of record is considered, to include the lay statements of record relating to the severity of the Veteran's right ankle disability, as of the January 2012 VA examination the right ankle disability was manifested by marked limitation of motion.  At that time, the Veteran began to competently report experiencing decreased mobility in his ankle, especially when walking up hills, causing him to need to bend at his toes because he did not feel he could at the ankle.  The Veteran described a constant pressure in the ankle and cramping starting behind the ankle, that occasionally he would have to stop when he was walking, and that he "hobbled" around due to his right ankle disability and its lack of flexibility.  The Veteran's plantar flexion was limited to 20 degrees at that time, but the Veteran's functional impairment included less movement than normal, and he reported experiencing flare-ups of pain and limited motion when walking on hills.  As of July 2012, further limitations to dorsiflexion were noted, and as of January and February 2013, the Veteran's private orthopedist notes the anterolateral spur noted on the November 2012 MRI report was causing further impingement and pain anytime the Veteran's right ankle was in dorsiflexion.  Accordingly, the Board finds this totality of the evidence, when considered together, indicates that it was factually ascertainable as of the January 31, 2012 VA examination that the Veteran's right ankle disability was manifested by marked limited motion.  Therefore, the Board finds the criteria for a 20 percent disability rating, the schedular maximum under Diagnostic Code 5271, were met as of January 31, 2012.  38 C.F.R. § 4.71a. 

However, because ankylosis of the right ankle was not shown, the Board finds the criteria for a disability rating in excess of 20 percent from January 31, 2012 to May 16, 2013 under Diagnostic Code 5270 have not been met.  38 C.F.R. § 4.71a.

The Veteran's representative contends the effective date for the grant of a 20 percent disability rating for the Veteran's right ankle disability should be August 23, 2010, the date the Veteran's claim for an increased rating was received by VA.  See, e.g., November 2015 VA Form 9.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Here, because the Board finds that it was not factually ascertainable the Veteran's right ankle disability was manifested by marked limited motion until January 31, 2012, that is the date entitlement to a 20 percent disability rating under Diagnostic Code 5271 arose.  Accordingly, because the date entitlement arose is later than the date of receipt of the Veteran's claim, the effective date for the grant of a 20 percent disability rating is the date entitlement arose, January 31, 2012, in accordance with 38 C.F.R. § 3.400.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran a disability rating in excess of 10 percent for his right ankle disability prior to January 31, 2012.  The Board finds entitlement to an effective date of January 31, 2012 for the grant of a 20 percent disability rating is warranted, however the Board finds no provision upon which to assign a disability rating in excess of 20 percent from January 31, 2012 to May 16, 2013.


ORDER

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to an effective date of January 31, 2012 for the grant of a 20 percent disability rating for residuals of right ankle injury to include degenerative arthritis is granted.

Entitlement to a disability rating in excess of 10 percent prior to January 31, 2012, and a disability rating in excess of 20 percent from January 31, 2012 to May 16, 2013, for residuals of right ankle injury to include degenerative arthritis is denied.


REMAND

The Veteran was last afforded a VA examination of his service-connected right ankle in July 2014.  At that time, the examiner reported ankylosis in plantar flexion at less than 30 degrees, and in dorsiflexion between 0 and 10 degrees.  The examiner noted the Veteran's May 2013 surgery on his ankle, but did not indicate whether the Veteran has any residual signs or symptoms from the surgery.  Physical therapy records from Mercy Medical Center beginning in September 2014 indicate the Veteran's right ankle disability may have worsened since his VA examination, as the physical therapist indicated the Veteran lacked the dorsiflexion needed to descend stairs, and the Veteran exhibited only roughly 9 degrees of total movement between dorsiflexion and plantar flexion.  See October 2014 physical therapy notes; September 2014 initial assessment.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of the Veteran's right ankle disability, to include any residuals signs and symptoms from his May 2013 surgery.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any relevant outstanding VA treatment records, to include from June 2016 to the present, and associate the same with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right ankle disability.  The evidentiary record, including a copy of this remand, must be made available to and be reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should address any residual signs or symptoms from the Veteran's May 2013 right ankle surgery.  The examiner should also address the 2014 physical therapy records from Mercy Medical Center indicating only roughly 9 degrees of total movement between dorsiflexion and plantar flexion.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


